             Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 1 of 16




 1                                                     The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
     PARLER LLC,
 9
                            Plaintiff,            No. 2:21-cv-00270-BJR
10

11         v.                                     DEFENDANTS’ OPPOSITION
                                                  TO MOTION FOR RULE 11
12 AMAZON WEB SERVICES, INC., and AMA-            SANCTIONS
   ZON.COM, INC.,
13

14                          Defendants.

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                                  Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS                            L AW O FFICE S
                                                                     920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                               Seattle, WA 98104-1610
                                                                206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 2 of 16




 1                                      I.     INTRODUCTION

 2          Parler claims that Amazon violated Rule 11 by mistakenly treating a limited liability cor-

 3 poration as a corporation, as opposed to as a partnership, for purposes of diversity jurisdiction.

 4 And yet Parler made the same mistake when it filed its first motion for remand; among Parler’s

 5 many arguments for remanding this case to state court, none raised the issue that a limited liability

 6 corporation must not be treated as a regular corporation. Parler raised this issue a week later in an

 7 amended corporate disclosure statement—and then more than a week later in an amended motion

 8 to remand. A mutual legal mistake about an esoteric aspect of diversity jurisdiction is hardly the
 9 stuff that Rule 11 is intended to deter—especially when mistakes are corrected when identified.

10          And that occurred here. As soon as Parler raised the issue, Amazon asked Parler for the

11 factual support for its claim that Parler, a Nevada LLC, is also a citizen of Delaware. But Parler

12 refused, and continues to refuse—preferring to resolve this issue not through inexpensive and ef-

13 ficient cooperation, but through the costly and adversarial process of motion practice. Under the

14 circumstances, Parler’s pleas for reimbursement of self-imposed fees ring especially hollow.

15          Parler’s remaining assertion that Amazon’s amended notice of removal is independently

16 abusive suffers from the same defect. Amazon was forced to allege that Parler is not actually a

17 citizen of Delaware based on “information and belief” (which the Ninth Circuit expressly permits)

18 precisely because Parler refuses to supply Amazon with the facts necessary to support or contradict
19 that information, or confirm or disabuse Amazon of that belief. As a result, the Court is now

20 required to resolve this unnecessary motion.

21                                       II.    BACKGROUND

22          On January 11, 2021, Parler sued defendant Amazon Web Services (“AWS”) in this Court,

23 alleging claims arising from AWS’s suspension of Parler’s account. No. 21-0031 (“Parler I”),

24 Dkts. 1. Parler’s own complaint alleged that Parler is “a Nevada limited liability corporation with

25 its principal place of business in Henderson, Nevada.” See id., Dkt. 1 ¶ 10. Parler also filed a

26 corporate disclosure statement, identifying as its members John Matze and NDM Ascendant LLC.

27 Id., Dkt. 3. The statement identified as NDM Ascendant LLC’s members Rebekah Mercer and
                                                                               Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 1                                     L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                            Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 3 of 16




 1 the Rebekah Mercer 2020 Irrevocable Trust. Id. The statement said nothing about Rebekah Mer-

 2 cer’s citizenship or residence, and did not identify the trust’s trustees, beneficiaries, or the state

 3 laws under which the trust was organized. See id. On January 21, the Court denied Parler’s pre-

 4 liminary injunction request, finding that Parler “failed to demonstrate that it is likely to prevail on

 5 the merits” of its claims. Id. Dkt. 34 at 13.

 6          On January 28, 2021, and again on February 15, 2021, the parties stipulated to extend Am-

 7 azon’s deadline to answer the complaint because Parler represented it “w[ould] file an Amended

 8 Complaint.” Id., Dkts. 37, 40. Instead, Parler filed this complaint in King County Superior Court
 9 and dismissed its federal case. See Dkt. 1-5; Dkt. 4 ¶ 5; Parler I, Dkt. 47. The new complaint

10 concerns the same events, alleges the same operative facts, and asserts two of the same claims as

11 the federal complaint. Compare Parler I, Dkt. 1 ¶¶ 4-5, 30-35, with No. 21-0270, Dkt. 1-5 ¶¶ 3,

12 8.

13          On March 3, Amazon filed a notice of removal. Dkt 1. The notice alleges that “Parler is

14 a Nevada limited liability corporation with its principal place of business in Henderson, Nevada.

15 See [Parler I, Dkt. 1] ¶ 10. Parler therefore is a citizen of Nevada.” Dkt. 1 ¶ 9. The notice also

16 alleges that Defendants are incorporated in Delaware with their principal pace of business in Wash-

17 ington, and “[b]ecause Defendants are not citizens of the same state as Parler, the parties are

18 completely diverse.” Id. ¶¶ 10-11.
19          On March 4, Parler filed a motion to remand. Dkt. 3. Notably, and especially pertinent for

20 this motion, Parler did not mention, much less state as a ground for remand, that it believed diver-

21 sity was lacking. See generally id. Parler did not challenge the standard to determine a limited

22 liability company’s citizenship, nor did it contest the factual allegations concerning Parler’s place

23 of business or the state in which it was formed. Id. Instead, Parler focused on unrelated arguments,

24 including asking the Court to permit a (second) voluntary dismissal without prejudice so that Parler

25 could refile in state court and continue to evade this Court’s preliminary view of the merits of

26 Parler’s substantive claims. Id.

27
                                                                                 Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 2                                       L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                              Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 4 of 16




 1          On March 11, 2021, Parler filed a revised (and sealed) corporate disclosure statement,

 2 which for the first time states that the Rebekah Mercer 2020 Irrevocable Trust has two trustees,

 3 including J.P. Morgan Trust Company of Delaware. Compare Dkt. 15; Parler I, Dkt. 3.1 And

 4 also for the first time, on March 12, 2021, Parler’s counsel asserted that the parties are not diverse

 5 because the J.P. Morgan Trust Company of Delaware and Amazon are both citizens of Delaware.

 6 Dkt. 29, Ex. B.

 7          To assess Parler’s claim that the parties are not diverse, Amazon’s counsel on March 17,

 8 2021, asked Parler to provide a copy of the trust instrument and citizenship of the beneficiaries.
 9 See Dkt. 29, Ex. B. Amazon’s counsel explained that the information is relevant because, in some

10 instances, the citizenship of the trust’s beneficiaries determines the citizenship of a trust for diver-

11 sity jurisdiction. See id. Parler’s counsel refused. See id. Amazon’s counsel requested the infor-

12 mation again on March 18, 2021, offering to treat it as confidential and to limit distribution to

13 attorneys only. See id. And again, Parler’s counsel refused.

14          On March 22, 2021, Parler filed an amended motion to remand, adding for the first time an

15 argument that the J.P. Morgan entity destroys diversity. Dkt. 20.

16          On March 30, 2021, Amazon’s counsel sent a letter to Parler’s counsel seeking:

17          (1)     a copy of the trust instrument;

18          (2)     the state where each beneficiary of the trust is domiciled; and

19          (3)     documents reflecting the date the trust became a member of NDM Ascendant and

20                  the date J.P. Morgan Trust Company of Delaware became a trustee.

21 Dkt. 29, Ex. C. Importantly, Amazon offered to stipulate to a remand should the information show

22 that the parties are not diverse. Id. Parler again refused, and continues to refuse to this date,

23 preferring to resolve this issue through adversarial proceedings rather than cooperation.

24          Public representations by Parler and its former CEO raise questions about the citizenship

25 of the trust. In a letter to a member of Congress, Parler represented that NDM Ascendant “is

26
     1
27    Although Parler filed the statement under seal, it has publicly filed the unredacted information
     contained in this brief. See Dkt. 20 at 5.
                                                                                 Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 3                                       L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                              Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 5 of 16




 1 owned and controlled by Rebekah Mercer”—with no mention of any trust or trustee. Dkt. 29, Ex.

 2 D at 3 n.8. Parler’s former CEO, John Matze, recently alleged in a lawsuit against Parler that

 3 NDM Ascendant “simply served as Mercer’s alter ego to mask her role in Parler.” Dkt. 29, Ex. E

 4 ¶ 20.

 5          On April 12, 2021, Amazon responded to the motion for remand. Dkt. 28. Amazon did

 6 not argue that Parler is a citizen of Nevada based on its state of incorporation and principal place

 7 of business. See id. Rather, Amazon acknowledged that “[d]iversity jurisdiction hinges on

 8 whether the Rebekah Mercer 2020 Irrevocable Trust—a member of an LLC that is a member of
 9 Parler—is, as Parler claims, a citizen of Delaware because one of its two trustees is a Delaware

10 corporation.” Id. at 5. As it had explained to Parler, Amazon stated that “the trustee of a trust does

11 not always determine the trust’s citizenship.” Id. Amazon asked for discovery because “[n]either

12 Amazon nor the Court has the information needed to determine the citizenship of the trust, and

13 Parler refused to provide that information informally[.]” Id.

14          On April 30, 2021, Parler served Amazon with a motion for sanctions under Rule 11. Dkt.

15 34 ¶ 2. That version of the sanctions motion was based on Amazon’s allegation in its notice of

16 removal that Parler is a citizen of Nevada, an allegation Parler claims that Amazon has “refused to

17 correct” despite “opportunities to withdraw [its] flawed Notice of Removal and stipulate to a re-

18 mand of this action to state court.” Id. Parler’s service of the motion initiated the 21-day safe
19 harbor period under Rule 11, allowing Amazon until May 21, 2021, to withdraw or correct the

20 challenged contention. See Fed. R. Civ. P. 11(c)(2).

21          On May 18, 2021, Amazon’s counsel informed Parler’s counsel that Amazon intended to

22 file a motion for leave to amend Amazon’s notice of removal. Dkt. 34 ¶ 3. Counsel exchanged

23 emails regarding the proposed motion, and on the morning of May 21, 2021, Amazon’s counsel

24 informed Parler’s counsel that “[w]e intend to withdraw the allegation that Parler is a citizen of

25 Nevada” and any reliance on the standard for citizenship of a regular corporation as applied to

26 Parler. Dkt. 34, Ex. 1 at 2. Amazon’s counsel stated that Amazon would replace the withdrawn

27 allegations with the following: “On information and belief, Parler is neither a citizen of Delaware
                                                                                Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 4                                      L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                             Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 6 of 16




 1 nor Washington.” Id. Parler’s counsel responded to Amazon’s counsel at the close of business

 2 May 21, stating that Parler believed the proposed amendment would “exacerbate” the alleged Rule

 3 11 violations. Id. at 1; Dkt. 34 ¶ 4. Amazon filed its motion for leave to amend its notice later

 4 that day, within the 21-day safe harbor. Dkt. 33.

 5          On May 28, 2021, Parler filed the pending motion for sanctions, alleging that Amazon’s

 6 proposed amendment to the removal notice “fails to appropriately correct Amazon’s unfounded

 7 allegations that complete diversity of jurisdiction exists.” Dkt. 35 at 2. Parler also asserts that

 8 Amazon’s counsel violated Rule 11 by incorrectly stating the standard for determining citizenship
 9 of an LLC—even though Parler itself failed even to mention the issue in its initial motion for

10 remand. See id. at 10. Parler did not serve this new version of the motion on Amazon’s counsel

11 or meet and confer before filing. See Declaration of Ambika Kumar ¶¶ 2-3 & Ex. A.

12                                         III.    ARGUMENT

13          Rule 11 permits the Court to sanction an attorney who falsely certifies that “to the best of

14 the person’s knowledge, information, and belief, formed after an inquiry reasonable under the cir-

15 cumstances,” a paper the attorney files (1) “is not being presented for any improper purpose, such

16 as to harass, cause unnecessary delay, or needlessly increase the cost of litigation”; (2) “the claims,

17 defenses, and other legal contentions are warranted by existing law or by a nonfrivolous argument

18 for extending, modifying, or reversing existing law or for establishing new law”; and (3) “the
19 factual contentions have evidentiary support or, if specifically so identified, will likely have evi-

20 dentiary support after a reasonable opportunity for further investigation or discovery.” Fed. R.

21 Civ. P. 11(b); see also Danieli v. King County, 2021 WL 1857093, at *1-2 (W.D. Wash. Apr. 30,

22 2021).

23          “Rule 11 is an extraordinary remedy, one to be exercised with extreme caution.” Id. at *2

24 (quoting Operating Eng’rs Pension Trust v. A-C Co., 859 F.2d 1336, 1345 (9th Cir. 1988)). While

25 the Court “is vested with discretion whether” to award sanctions, “the Court does not award Rule

26 11 sanctions every time an attorney makes a legal mistake.” Id. (citing Cooter & Gell v. Hartmarx

27 Corp., 496 U.S. 384, 405 (1990)); see also In re Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431, 435
                                                                                 Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 5                                       L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                              Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 7 of 16




 1 (9th Cir. 1996) (Rule 11 “must be read . . . ‘in light of concerns that it will spawn satellite litigation

 2 and chill vigorous advocacy’”) (quoting Cooter & Gell, 496 U.S. at 393)).

 3          Parler asks for sanctions on the theories that Amazon’s proposed amended notice of re-

 4 moval improperly alleges diversity on information and belief, and that Amazon failed to conduct

 5 a reasonable investigation before filing its original notice of removal. Neither theory is persuasive.

 6                  Amazon May Allege Diversity on Information and Belief Because
                    Parler Has Sole Access to and Refuses to Provide the Information
 7
                    Needed to Confirm Diversity.
 8          Only Parler has the information necessary to confirm its citizenship, and Parler has repeat-
 9 edly refused to provide it. Parler principally argues that “because Amazon lacked such infor-

10 mation, it did not have a good faith basis for removal in the first place,” claiming “[p]recedent is

11 unambiguous on that point.” Dkt. 35 at 6. Parler goes so far as to claim that, because Amazon

12 was “on notice that Parler had several members . . . . [r]emand would have been appropriate on

13 this basis alone.” Id. at 7-8. Thus, according to Parler, a defendant may not remove unless it

14 possesses information that conclusively establishes the plaintiff’s citizenship. Parler is wrong and

15 ignores Ninth Circuit precedent that directly contradicts its position.

16          As Amazon informed Parler, “when information regarding a defendant that is necessary to
17 establish diversity of citizenship is not reasonably available to a plaintiff, the plaintiff should be

18 permitted to plead jurisdictional allegations as to those defendants on information and belief and
19 without affirmatively asserting specific details regarding the citizenship of those defendants.”

20 Carolina Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d 1082, 1088 (9th Cir. 2014); see also Dkt. 33

21 at 5. In Carolina Casualty, the court reversed a district court’s refusal to allow the plaintiff to

22 amend jurisdictional allegations based on where the LLCs “were organized and where they had

23 their principal place of business, as if the LLCs were corporations.” 741 F.3d at 1085. The plain-

24 tiff told the district court “it was unable to determine the citizenship of the LLCs, because their

25 organizational filings did not list their members,” and proposed alleging “that the members of the

26 LLCs were ‘citizens of neither Iowa nor Florida.’” Id. The district court held this was insufficient,

27 id. at 1086, but the Ninth Circuit reversed, explaining that “it should not be assumed at this stage
                                                                                   Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 6                                         L AW O FFICE S
                                                                                      920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                                Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 8 of 16




 1 that a proper basis for jurisdiction cannot be established,” id. at 1088. The court found that “at

 2 least some of the information necessary to establish diversity of the parties’ citizenship was within

 3 the defendants’ control,” and as result, “it was sufficient for [plaintiff] to allege simply that the

 4 defendants were diverse to it” on the “basis of information and belief.” Id. at 1087. The court

 5 directed the district court to “evaluate the record created by the parties to determine its jurisdic-

 6 tion,” noting that “[j]urisdicitonal discovery may be appropriate.” Id. at 1088.

 7          More recently, in Ehrman, the Ninth Circuit confirmed that Carolina Casualty’s reasoning

 8 applies with equal force in the removal context. 932 F.3d at 1226-27. The defendant removed
 9 and “asserted based on information and belief that [the named plaintiff] and all class members are

10 citizens of California.” Id. at 1226. The plaintiff argued that these allegations were insufficient

11 because they were premised on only the named plaintiff’s residency, which is insufficient to show

12 citizenship. Id. The trial court granted the plaintiff’s motion to remand, but the Ninth Circuit

13 reversed. See id. Relying on Carolina Casualty, the court held that “a defendant’s allegations of

14 citizenship may be based solely on information and belief,” and the defendant “did not have to

15 explain why it believed [the named plaintiff] or the putative class members were citizens of Cali-

16 fornia.” Id. at 1227 (emphasis added).2

17          Thus, Ninth Circuit precedent unequivocally establishes that a removing defendant may

18 allege diversity on information and belief where the information necessary to establish jurisdiction
19 is within the plaintiff’s control. That is the situation here. Amazon’s proposed amended notice of

20 removal alleges, on information and belief, that Parler is not a citizen of Delaware or Washington.

21 Dkt. 33, Ex. A ¶¶ 8-11. Parler has sole control over (and refuses to provide) the information needed

22 to confirm diversity. Parler claims that it “produced facts through its Corporate Disclosure State-

23 ment that establish that Amazon and Parler share common citizenship,” (Dkt. 35 at 8), but that is

24
        2
25      Ehrman involved removal under the Class Action Fairness Act (“CAFA”), but trial courts
   have held that it is not limited to this context. See Nat’l Payment Sys. LLC v. BSR Acquisition Co.,
26 2020 WL 6693143, at *2 (D. Or. Oct. 14, 2020), (applying rule in single-plaintiff case), report &
   recomm. adopted by 2020 WL 6685523 (D. Or. Nov. 10, 2020); Arteaga v. FCA US LLC, 2020
27 WL 1330639, at *2 (C.D. Cal. Mar. 20, 2020) (same).
                                                                               Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 7                                     L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                            Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 9 of 16




 1 not true. Parler’s disclosure states only that one of its members is NDM Ascendant LLC, one

 2 member of that LLC is a trust, and one of the two trustees of that trust is a Delaware corporation.

 3 See Dkt. 15. As Amazon has explained, the citizenship of a trust does not always depend on its

 4 trustee. See Dkt. 28 at 5-6. Whether a trustee’s citizenship controls may depend on the nature of

 5 the trust and the “rights, powers, and responsibilities of the trustee, as described in the controlling

 6 agreement.” Demarest v. HSBC Bank USA, 920 F.3d 1223, 1229-30 (9th Cir. 2019) (citations

 7 omitted), cert. denied, 140 S. Ct. 386 (2019).3 The information Parler provided—the name of the

 8 trust and the identity of its trustees—does not permit this inquiry. Parler claims in its motion that
 9 the trust is a “traditional trust,” Dkt. 35 at 8, but has not presented any evidence, by way of decla-

10 ration or otherwise, to support that characterization. Moreover, Parler’s characterization of the

11 trust is not determinative. Only the trust instrument can provide an answer.

12          While Amazon “did not have to explain why it believed” Parler is a not a citizen of Dela-

13 ware or Washington, Ehrman, 932 F.3d at 1227, Amazon’s allegations are well grounded. In

14 apparent contrast to its representations to the Court, Parler told Congress that NDM Ascendant

15 LLC “is owned and controlled by Rebekah Mercer.” Dkt. 29, Ex. D at 3 n.8. And Parler’s CEO

16 has alleged that NDM Ascendant LLC “simply served as Mercer’s alter ego to mask her role in

17 Parler.” Dkt. 29, Ex. E ¶ 20. These representations raise questions as to whether J.P. Morgan

18 Trust Company of Delaware has “real and substantial control” over trust assets such as NDM
19 Ascendant LLC. Demerest, 920 F.3d at 1230. Again, only the trust instrument—which is exclu-

20 sively in Parler’s possession—can answer those questions.

21          The unavailability of information confirming jurisdiction precludes an award of sanctions

22 where Amazon has alleged diversity on information and belief. For example, in National Payment

23 Systems, the defendant removed on the basis of diversity and alleged on information and belief

24
        3
         See GE Oil & Gas, LLC v. Waguespack, 2021 WL 797480, at *5 (W.D. La. Mar. 2, 2021)
25 (trustee’s citizenship did not control where complaint alleged beneficiaries and trust settlors used
   trusts as alter egos and had power to hold, manage, and dispose of assets); N. Hills Vill. LLC v.
26 LNR Partners, LLC, 479 F. Supp. 3d 189, 199 (W.D. Pa. 2020) (beneficiaries’ citizenship con-

27 trolled where trust terms “convincingly demonstrate that the trust is intended for a bargained-for
   exchange rather than donative transfer purposes”).
                                                                                 Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 8                                       L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                              Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 10 of 16




 1 that the plaintiff LLC was not a citizen of California. 2020 WL 6693143, at *1. The plaintiff

 2 moved to remand and sought costs and fees, alleging its sole member was an LLC with a California

 3 citizen as one of its members. Id. The defendant stipulated to remand after the plaintiff provided

 4 evidence on reply identifying each LLC member, each member’s state of citizenship and duration

 5 of citizenship in the state, and the date each became a member. Id. The court remarked that this

 6 issue “could have been resolved with a short phone call between counsel,” but declined to award

 7 the plaintiff fees and costs because the plaintiff “does not represent that the identity of [the LLC’s]

 8 members or their state of citizenship was publicly available” at the time of removal. Id. at *2-3.
 9 The court found that, “in light of the Ninth Circuit’s guidance in Carolina [Casualty] and Ehrman,

10 the Court cannot conclude that Defendants’ pleading of [plaintiff’s] citizenship on information and

11 belief was objectively unreasonable[.]” Nat’l Payment, 2020 WL 6693143, at *3. Here, Amazon

12 offered to stipulate to remand if Parler provided information supporting its claims as to the trust’s

13 citizenship, and Parler repeatedly refused. See Dkt. 29, Ex. C. Alleging diversity on information

14 and belief in this context is not “objectively unreasonable”—to the contrary, it is expressly per-

15 mitted by controlling Ninth Circuit authority—and it does not warrant an award of fees and costs,

16 much less the “extraordinary remedy” of Rule 11 sanctions. Operating Eng’rs., 859 F.2d at 1345.

17          Nothing Parler cites supports an award of sanctions. Parler points to Judge Robart’s order

18 to show cause in Naxos, LLC v. American Family Insurance Co., 2018 WL 11152150, at *1 (W.D.
19 Wash. Sept. 19, 2018), requiring the removing defendant to allege the domicile of the plaintiff

20 LLC’s members, but that case is inapposite. Naxos predates the Ninth Circuit’s decision in

21 Erhman, which held that a defendant may plead diversity on information and belief. See Lopez v.

22 Ford Motor Co., 2020 WL 1922588, at *3 (C.D. Cal. Apr. 21, 2020) (“[T]he reasoning of those

23 cases [requiring defendant to show a plaintiff’s citizenship even where information is not within

24 defendant’s control] cannot survive Ehrman[.]”). Moreover, in Naxos, the plaintiff LLC’s three

25 individual members and their addresses were listed on the Secretary of State’s website. See Naxos,

26 No. 18-1287, Dkt. 8. Defendant responded to the order to show cause by alleging diversity based

27 on that information, which the plaintiff did not contest, so the Court exercised jurisdiction. See id.
                                                                                 Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 9                                       L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                              Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 11 of 16




 1 Dkt. 9. Naxos did not involve the situation here, where the plaintiff has sole control over—but

 2 refuses to disclose—the information necessary to confirm diversity jurisdiction.

 3          Orange Production Credit Association v. Frontline Ventures Ltd., 792 F.2d 797 (9th Cir.

 4 1986), also predates Ehrman and likewise is inapposite. See Dkt. 35 at 7. In that case, the court

 5 affirmed a sanctions award where a California district court had dismissed the plaintiff’s claims

 6 for lack of subject matter jurisdiction, and yet the plaintiff “refiled the same case on the same

 7 claims against the same defendants in the district court in Alaska.” Orange Prod., 792 F.2d at

 8 800.
 9          Parler’s reliance on Local Rule 101(f) also is misplaced. The rule requires a defendant

10 removing based on diversity to “identify the citizenship of the parties” “to the extent possible.”

11 LCR 101(f) (emphasis added). The rule therefore expressly anticipates that a defendant may re-

12 move where it is not possible to fully identify the parties’ citizenship.

13          In short, Amazon’s proposed amended notice of removal alleges diversity on information

14 and belief, as the Ninth Circuit expressly permits when the plaintiff has sole control of the infor-

15 mation necessary to confirm its citizenship. Parler’s request for sanctions is baseless.

16                  Sanctions Are Not Warranted On the Basis that Amazon Did Not
                    “Conduct a Reasonable Inquiry” Before Removal.
17
            Parler also complains that Amazon failed to “conduct a reasonable inquiry” before removal
18
     as to both the facts and the law. Parler’s argument fails in both respects.
19
            First, sanctions are not warranted on the basis that Amazon recited the incorrect legal stand-
20
     ard in its original notice of removal. See Dkt. 35 at 10. Amazon withdrew the allegation premised
21
     on the legal standard for a regular corporation within the 21-day safe harbor period allowed by
22
     Rule 11. See Dkt. 34, Ex. 1 at 2; see also Fed. R. Civ. P. 11 advisory committee’s note, 1993 am.
23
     (Rule 11 “provide[s] a type of ‘safe harbor’ . . . in that a party will not be subject to sanctions on
24
     the basis of another party’s motion unless, after receiving the motion, it refuses to withdraw that
25
     position”).
26

27
                                                                                   Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 10                                      L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                              Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 12 of 16




 1           Even if Amazon had not withdrawn the allegation, its statement of the incorrect legal stand-

 2 ard for an LLC’s citizenship still would not merit sanctions. In Montrose Chemical Corp. of Cal-

 3 ifornia v. American Motorists Insurance Co., 117 F.3d 1128 (9th Cir. 1997), for example, the

 4 Ninth Circuit held that a trial court abused its discretion by awarding sanctions where the plaintiff

 5 corporation failed to allege its own principal place of business in asserting diversity jurisdiction.

 6 Id. at 1136. The court found that the plaintiff’s counsel “made the type of technical error that

 7 courts traditionally allow parties to correct, [and] it would be improper to impose sanctions solely

 8 on this basis.” Id.; see also Danieli, 2021 WL 1857093, at *2 (“While it is true that removal was
 9 improper, the Court does not award Rule 11 sanctions every time an attorney makes a legal mis-

10 take.”). As this Court has recognized, parties may remedy defects in a notice of removal, including

11 a “failure to identify the citizenship of an LLC, even where those defects go to the very existence

12 of federal jurisdiction.” Nicholson v. Thrifty Payless, Inc., 2012 WL 4320785, at *1 (W.D. Wash.

13 Sept. 20, 2012); see also Warren v. Bank of Am., N.A., 717 F. App’x 474, 475 n.4 (5th Cir. 2018)

14 (reliance on state of incorporation and principal place of business for an LLC is “a common mis-

15 take in pleading diversity jurisdiction,” allowing correction during appeal). Thus, Amazon’s mis-

16 statement of the legal standard was “the type of technical error that courts traditionally allow par-

17 ties to correct,” Montrose Chem., 117 F.3d at 1136, and Amazon has corrected it. In fact, even

18 before formally withdrawing the allegation, Amazon effectively did so, acknowledging that diver-
19 sity depends on the citizenship of Parler’s members. See Dkt. 28 at 5. Rule 11 aims to subject

20 “litigants to potential sanctions for insisting upon a position after it is no longer tenable,” Fed. R.

21 Civ. P. 11, advisory committee’s note, 1993 am., but Amazon promptly acknowledged its error

22 and identified the basis for its belief that diversity exists.

23           Nor should the Court sanction Amazon for allegedly failing to investigate the facts. Parler

24 itself failed to discover the information it claims destroys diversity until after it filed its initial

25 remand motion. And the information that Parler claims Amazon should have discovered has been

26 deliberately concealed from the public. Former Parler CEO John Matze has alleged that “[Re-

27 bekah] Mercer’s ownership in Parler was initially intended to be secret, and thus held in the name
                                                                                 Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 11                                      L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                              Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 13 of 16




 1 of . . . NDM [Ascendant].” Dkt. 29, Ex. E ¶19. Parler’s letter to Congress, which acknowledged

 2 Mercer’s interest, failed to disclose the interest of the trust—much less the identity of the trustees

 3 or their citizenship. See Dkt 29, Ex. D. Indeed, Parler’s ownership structure is so secret that Parler

 4 filed its corporate disclosure statement in this action under seal. See Dkt. 15. Its ownership struc-

 5 ture remains painfully opaque even after its disclosure statement. Parler’s operating agreement

 6 identifies multiple members who are not included in Parler’s disclosure statement. See Kumar

 7 Decl. Ex. B. Further, Parler’s sealed disclosure statement identifies a corporation as a member,

 8 but a shareholder of that corporation claims it acted only as “an independent contractor consultant
 9 to Parler.” Kumar Decl. Ex. C.

10          At the time of removal, Amazon had no information regarding Parler’s members beyond

11 limited public reports4 and Parler’s disclosure statement in Parler I, which identified its members

12 as Rebekah Mercer and the Rebekah Mercer 2020 Irrevocable Trust, without identifying trustees.

13 See Parler I, Dkt. 3.5 Even after Parler’s sealed disclosure statement in this action, the information

14 needed to confirm Parler’s citizenship remains exclusively in Parler’s control, entitling Amazon

15 to plead diversity on information and belief. Quite simply, Parler has identified no fact that Am-

16 azon could have discovered upon “reasonable inquiry” because the facts crucial to the diversity

17 inquiry were hidden and Parler continues to refuse to provide them.6

18
19
        4
20        For example, media reports have identified individuals such as Dan Bongino as “investors”
   in Parler, but Amazon has not found a publicly available list of Parler’s or NDM Ascendant’s
21 members, nor has Parler suggested that one exists. See Jason Murdock, Parler’s Dan Bongino
   Says People Moving to App Are Giving Middle Finger to ‘Tech Tyrants at Twitter,’ Newsweek,
22 (Nov. 10, 2020, available at https://www.newsweek.com/parler-dan-bongino-middle-finger-twit-

23 ter-facebook-tech-tyrants-app-downloads-1546228.
        5
          Parler claims that this disclosure statement “put Amazon on notice that Parler had members,
24 one of which was a Delaware entity.” Dkt. 35 at 3. Thus, Parler argues Amazon should have

25 known NDM Ascendant LLC was a citizen of Delaware based solely on its state of “incorpora-
   tion,” while arguing that Amazon should be sanctioned for mistakenly asserting that Parler LLC
26 is a citizen of Nevada based on its state of incorporation.
        6
27         Parler relies on Hendrix v. Naphtal, 971 F.2d 398, 399 (9th Cir. 1992), but the court in that
     case imposed sanctions based on counsel’s failure to investigate its own client’s domicile.
                                                                                Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 12                                     L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                             Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 14 of 16




 1          Finally, there is no merit to Parler’s argument that Amazon “seeks to leverage” or “take

 2 advantage of” its use of the standard for a corporation’s citizenship in its original notice. Dkt. 35

 3 at 11-12. Had Amazon applied the standard for an LLC, it would have alleged precisely what it

 4 alleges in its proposed amended notice: that, on information and belief, Parler is not a citizen of

 5 Delaware or Washington. Amazon’s recitation of the incorrect standard provided it no advantage

 6 and caused Parler no harm, as Ninth Circuit precedent clearly permitted Amazon to remove by

 7 alleging diversity “on information and belief” from the outset.

 8          Parler Failed to Comply with Rule 11’s “Safe Harbor” Provision.

 9          Rule 11 requires the party seeking sanctions to serve the motion on the opposing party at

10 least 21 days prior to filing the motion with the court. Fed. R. Civ. P. 11(c)(2). “The safe harbor

11 procedures set forth in Rule 11 are mandatory.” Rygg v. Hulbert, 2012 WL 12847008, at *2 (W.D.

12 Wash. Sept. 21, 2012) (citing Radcliffe v. Rainbow Constr. Co., 254 F.3d 772, 789 (9th Cir. 2001)),

13 aff’d, 611 F. App'x 900 (9th Cir. 2015). “A party moving for Rule 11 sanctions must give formal

14 notice to the opposing party by motion; informal notice by letter or warning does not suffice.” Id.

15          “[T]he issue of whether the safe harbor provision requires the motion served and the motion

16 filed to be identical is one that has yet to be explicitly addressed by the Ninth Circuit,” Slovak v.

17 Golf Course Villas Homeowners’ Ass’n, 2020 WL 929515, at *7 (D. Nev. Feb. 26, 2020), but in

18 one instance, this Court concluded that the filed motion may differ “so long as the filed motion
19 does not raise any new arguments,” Rygg, 2012 WL 12847008, at *3. Courts have recognized that

20 the “purpose of the safe harbor provision . . . to define precisely the conduct claimed to violate the

21 rule” is “most effectively achieve[d] . . . by providing a ‘filing-ready motion.’” MetLife Bank,

22 N.A. v. Riley, 2010 WL 4024898, at *3 (D. Nev. Oct. 13, 2010) (citation & internal quotation

23 marks omitted).

24          Parler served its motion for sanctions on Amazon on April 30, 2021. Dkt. 34 ¶ 2. On May

25 21, 2021, Amazon notified Parler that Amazon would withdraw the primary allegation of which

26 Parler complained—that Parler was a citizen of Nevada based on the standard for citizenship of a

27 regular corporation. Dkt. 34, Ex. 1 at 2. Parler’s counsel informally stated its view that Amazon’s
                                                                                Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 13                                     L AW O FFICE S
                                                                                   920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                             Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 15 of 16




 1 withdrawal and proposed amendment of the removal notice was insufficient and would “exacer-

 2 bate” the alleged Rule 11 violations. Id. at 1. A week later, Parler filed its motion for sanctions

 3 with this Court, but Parler had not served the filed motion on Amazon. Kumar Decl. ¶ 3. In

 4 contrast with the motion it served, Parler’s filed motion focuses on the alleged insufficiency of

 5 Amazon’s proposed amendment to its removal notice, which had not been filed when Parler served

 6 its motion on Amazon. See Kumar Decl. Ex. A. Parler’s filing of a motion that differed substan-

 7 tially from the motion it served contravenes the purpose of the safe harbor provision to “define

 8 precisely the conduct claimed to violate the rule[,]” Fed. R. Civ. P. 11 advisory committee’s note,
 9 1993 am., and provides an independent basis for denying Parler’s motion.

10                                       IV.    CONCLUSION

11          For these reasons, the Court should deny Parler’s motion for sanctions.

12

13          DATED this 18th day of June, 2021.

14                                                   Davis Wright Tremaine LLP
                                                     Attorneys for Defendants Amazon Web Ser-
15                                                   vices, Inc. and Amazon.com, Inc.
16                                                   By s/Ambika Kumar
                                                        Ambika Kumar, WSBA #38237
17                                                      Robert E. Miller, WSBA #46507
                                                        Caesar Kalinowski, WSBA #52650
18                                                      920 Fifth Avenue, Suite 3300
                                                        Seattle, WA 98104-1610
19                                                      Telephone: 206-622-3150
                                                        E-mail: AmbikaKumar@dwt.com
20
                                                                  RobertMiller@dwt.com
21                                                                CaesarKalinowski@dwt.com

22                                                       Alonzo Wickers IV (pro hac vice)
                                                         865 S. Figueroa Street, Suite 2400
23                                                       Los Angeles, CA 90017
                                                         Telephone: 213-633-6800
24                                                       E-mail: AlonzoWickers@dwt.com

25

26

27
                                                                              Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 14                                   L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                           Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 40 Filed 06/18/21 Page 16 of 16




 1
                                    CERTIFICATE OF SERVICE
 2
            I hereby certify that counsel of record have been served a true and correct copy of the
 3
     foregoing Defendants’ Opposition to Plaintiff’s Motion for Rule 11 Sanctions by electronic mail
 4
     through the Court’s ECF Notifications to the following:
 5
                   Angelo J. Calfo, WSBA# 27079
 6                 CALFO EAKES LLP
                   1301 Second Avenue, Suite 2800
 7                 Seattle, WA 98101
                   Email: angeloc@calfoeakes.com
 8
                   David J. Groesbeck, WSBA No. 24749
 9                 DAVID J. GROESBECK, P.S.
                   1333 E. Johns Prairie Rd.
10                 Shelton, WA 98584
                   Email: david@groesbecklaw.com
11

12
     DATED this 18th day of June, 2021.
13

14                                               Davis Wright Tremaine LLP
15                                               Attorney for Defendants

16                                               By s/ Ambika Kumar
                                                    Ambika Kumar, WSBA #38237
17

18
19

20

21

22

23

24

25

26

27
                                                                            Davis Wright Tremaine LLP
     DEFS.’ OPP’N TO MOT. FOR RULE 11 SANCTIONS - 15                                 L AW O FFICE S
                                                                               920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                         Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
